
	

114 S3533 IS: Litigation Relief for Forest Management Projects Act
U.S. Senate
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3533
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2016
			Mr. Daines (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Forest and Rangeland Renewable Resources
			 Planning Act of 1974 and the Federal Land Policy and Management Act of
			 1976 to discourage litigation against the Forest Service and the Bureau of
			 Land Management relating to land management projects.
	
	
		1.Short title
 This Act may be cited as the Litigation Relief for Forest Management Projects Act.
		2.Forest and Rangeland Renewable Resources Planning Act of 1974
 (a)Consultation regarding land management plansSection 6(d) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(d)) is amended—
 (1)by striking (d) The Secretary and inserting the following:  (d)Public participation and consultation (1)In generalThe Secretary; and
 (2)by adding at the end the following:  (2)No additional consultation required after approval of land management plans (A)In generalNotwithstanding any other provision of law, no additional consultation shall be required under this subsection or any other provision of law (including section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) and section 402.16 of title 50, Code of Federal Regulations (or a successor regulation)) with respect to—
 (i)the listing of a species as threatened or endangered, or a designation of critical habitat pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), if a land management plan has been adopted by the Secretary as of the date of designation; or
 (ii)any provision of a land management plan adopted as described in clause (i). (B)Effect of paragraphNothing in this paragraph affects any applicable requirement of the Secretary to consult with the head of any other Federal department or agency—
 (i)regarding a project carried out, or proposed to be carried out, in an area designated as critical habitat pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); or
 (ii)with respect to the development of a new land management plan or the revision of an existing land management plan..
				(b)Definition of Secretary; conforming amendments
 (1)Definition of SecretarySection 3(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1601(a)) is amended, in the first sentence of the matter preceding paragraph (1), by inserting (referred to in this Act as the Secretary) after Secretary of Agriculture.
				(2)Conforming amendments
 The Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.) is amended, in sections 4 through 9, 12, 13, and 15, by striking Secretary of Agriculture each place it appears and inserting Secretary.
				3.Federal Land Policy and Management Act of 1976
 Section 202(f) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712(f)) is amended—
 (1)by striking (f) The Secretary and inserting the following:  (f)Public involvement (1)In generalThe Secretary; and
 (2)by adding at the end the following:  (2)No additional consultation required after approval of land use plans (A)In generalNotwithstanding any other provision of law, no additional consultation shall be required under this subsection or any other provision of law (including section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) and section 402.16 of title 50, Code of Federal Regulations (or a successor regulation)), with respect to—
 (i)the listing of a species as threatened or endangered, or a designation of critical habitat, pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), if a land use plan has been adopted by the Secretary as of the date of listing or designation; or
 (ii)any provision of a land use plan adopted as described in clause (i). (B)Effect of paragraphNothing in this paragraph affects any applicable requirement of the Secretary to consult with the head of any other Federal department or agency—
 (i)regarding a project carried out, or proposed to be carried out, with respect to a species listed as threatened or endangered, or in an area designated as critical habitat, pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); or
 (ii)with respect to the development of a new land use plan or the revision of an existing land use plan..
			
